         Case 8:20-cv-01320-TDC Document 78 Filed 06/22/20 Page 1 of 4




Hilary K. Perkins                                  Hilary.K.Perkins@usdoj.gov
Trial Attorney                                     (202) 307-0052

June 22, 2020                                      VIA ECF

Hon. Theodore D. Chuang
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 245A
Greenbelt, MD 20770

                Re:   American College of Obstetricians and Gynecologists et al. v. U.S. Food
                      and Drug Administration et al., No. 8:20-cv-1320-TDC (D. Md.)

Dear Judge Chuang:

        Defendants respectfully submit this letter in response to the Court’s request during the
hearing on Plaintiffs’ Motion for Preliminary Injunction (Dkt. No. 11). At the hearing, the Court
requested additional information regarding: 1) the drugs for which FDA has exercised enforcement
discretion during the COVID-19 pandemic as to the requirement that the drug be dispensed only
in certain healthcare settings by or under the supervision of a certified prescriber (“in-person
dispensing requirement”); and 2) the involvement of the Secretary of Health and Human Services
in the decision to suspend in-person prescribing for certain controlled substances.

   A. Other Drug Products Subject to an In-Person Dispensing Requirement

       Currently, 17 drug products are subject to a Risk Evaluation and Mitigation Strategy
(REMS) with an in-person dispensing and/or administration requirement. For 15 of those drug
products, including Mifeprex and its generic, FDA has not stated its intent to exercise
enforcement discretion during the pandemic with respect to the in-person dispensing
requirement.

        As to the remaining two drugs, FDA decided, following requests from the drug sponsors,
to exercise enforcement discretion during the pandemic for certain REMS requirements. Those
drug products are Spravato (esketamine), a nasal spray treatment for depression, and Tysabri
(natalizumab), a drug used in the treatment of multiple sclerosis and Crohn’s disease.

        On March 23, 2020, FDA notified the sponsor of Spravato that, because patients
suspected of having COVID-19 may be self-isolating or quarantined, completion of certain
REMS requirements at certified healthcare facilities, including drug administration and patient
monitoring, may be difficult during the pandemic. Therefore, FDA informed the drug sponsor
that for the duration of the pandemic, FDA does not intend to object to certain healthcare
providers supervising the administration of Spravato and monitoring patients post-administration
at locations other than certified health care facilities, including at patients’ homes. However,
FDA requires healthcare providers to supervise administration of the drug and monitor patients
post-administration in person.
            Case 8:20-cv-01320-TDC Document 78 Filed 06/22/20 Page 2 of 4




        On April 3, 2020, FDA notified the sponsor of Tysabri that during the pandemic, FDA
does not intend to object if Tysabri is dispensed and distributed directly to patients’ homes and
administered in patients’ homes, rather than at a certified healthcare facility. However, FDA
permits at-home Tysabri infusions only if given by certain healthcare providers and if certain
other conditions are met. Patients cannot self-administer Tysabri infusions.

   B. In-Person Prescribing of Controlled Substances

        The Court also inquired about the decision to suspend in-person prescribing of certain
controlled substances. Defendants respectfully direct the Court’s attention to the Drug
Enforcement Administration’s (DEA) COVID-19 Information Page for further information about
this process, which was cited at page 27 of Defendants’ Opposition to Plaintiffs’ Motion for
Preliminary Injunction. See COVID-19 Information Page, Telemedicine, U.S. Drug Enf’t
Admin., https://www.deadiversion.usdoj.gov/coronavirus.html#TELE (last visited June 22,
2020) (“COVID-19 Information Page”). The relevant language from DEA’s COVID-19
Information Page states:

                 While a prescription for a controlled substance issued by means of
                 the Internet (including telemedicine) must generally be predicated
                 on an in-person medical evaluation (21 U.S.C. 829(e)), the
                 Controlled Substances Act contains certain exceptions to this
                 requirement. One such exception occurs when the Secretary of
                 Health and Human Services has declared a public health emergency
                 under 42 U.S.C. 247d (section 319 of the Public Health Service
                 Act), as set forth in 21 U.S.C. 802(54)(D). Secretary Azar declared
                 such a public health emergency with regard to COVID-19 on
                 January 31, 2020.

See id.

        After the Secretary declared a public health emergency, section 802(54)(D) of the
Controlled Substances Act permitted the practice of telemedicine for “patients located in such
areas, and [for] such controlled substances, as the Secretary, with the concurrence of the
Attorney General, designates.” See 21 U.S.C. § 802(54)(D)(ii). On March 16, 2020, the HHS
Secretary, with the concurrence of the Acting DEA Administrator, designated that the
telemedicine exception in section 802(54)(D) of the Controlled Substances Act applies during
the public health emergency to all schedule II-V controlled substances and in all areas of the
United States. See COVID-19 Information Page.

          Defendants thank the Court for its attention to this matter.




                                                    2
       Case 8:20-cv-01320-TDC Document 78 Filed 06/22/20 Page 3 of 4



                                         Very truly yours,

                                         GUSTAV W. EYLER
                                         Director
                                         Consumer Protection Branch
                                         Civil Division

                                     By: /s/ Hilary K. Perkins
                                         Hilary K. Perkins
                                         Trial Attorney
                                         Consumer Protection Branch

cc (via CM/ECF):
Counsel of Record
         Case 8:20-cv-01320-TDC Document 78 Filed 06/22/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on June 22, 2020, I served a copy of this correspondence by filing it with the

Court’s CM/ECF system, which transmits a copy to all registered parties.


                                                  /s/ Hilary K. Perkins
                                                  Hilary K. Perkins
                                                  Trial Attorney
                                                  Consumer Protection Branch
